Citation Nr: 0312257	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder from June 2, 1998.  

2.  What evaluation is warranted for a bilateral hearing loss 
from June 2, 1998.  



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney-At-Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, granted service connection 
for post-traumatic stress disorder (PTSD) and for bilateral 
hearing loss; a noncompensable evaluation was assigned for 
each disability effective from June 2, 1998.  A March 1999 
rating decision assigned a 30 percent evaluation for the 
PTSD, effective June 2, 1998.

The Board remanded the case to the RO in August 2000 for 
further evidentiary development.  By rating decision of 
December 2002, the RO assigned a 20 percent rating for the 
bilateral hearing loss, effective June 10, 1999.  The case 
was subsequently returned to the Board for continuation of 
its appellate review.

The veteran was scheduled to appear at a hearing in July 2000 
before the Board in Washington, D.C.  He later cancelled the 
hearing scheduled for that date.  

The RO's December 2002 rating decision granted service 
connection for tinnitus; a 10 percent rating was assigned.  
In the appellant's May 2003 informal hearing presentation 
before the Board, his representative listed the following 
amended issue:  entitlement to a separate 10 percent 
evaluation for tinnitus for each ear.  This issue has not 
been developed for appellate review.  38 C.F.R. § 20.200 
(2002).  Accordingly, it is referred to the RO for all 
appropriate development and consideration.  




REMAND

In May 2003, the Board received a statement and power of 
attorney from the attorney listed on the title page of this 
decision advising that he is now the veteran's designated 
representative.  As well, the representative related his 
intention to submit additional evidence and argument on the 
issue of an increased evaluation above 30 percent for the 
PTSD.  Further, he stated that the veteran has elected to 
have this case reviewed by a Decision Review Officer (DRO) at 
the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for a hearing at the 
RO before a DRO.  If, for whatever 
reason, he changes his mind and decides 
not to have his case reviewed by a DRO, 
then this must be documented in writing 
in his claims folder (c-file).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


